                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. 5:19-CV-27-D


L&M COMPANIES, INC., et al.,            )
                                        )
                         Plaintiffs,    )
                                        )
                v.                      )                  ORDER
                                        )
UNIQUE FOOD COMPANY, INC.,              )
et al.,                                 )
                                        )
                         Defendants.    )


       On March 13, 2019, C.H. Robinson Worldwide, Inc., filed a Declaration of PACA Proof of

Claim [D.E. 72] ("C.H. Robinson Claim"). On March 13, 2019, General Produce, LLC, filed a

Declaration of PACA Proof of Claim [D.E. 73] ("General Produce Claim''). On March 19, 2019,

D&T Brokerage, Inc., filed a Declaration of PACA Proof of Claim [D.E. 74] ("D&T Claim"). On

March 25, 2019, the Thomas Colace Company, Inc., filed a Declaration of PACA Proof of Claim

[D.E. 78] ("Thomas Colace Claim"). On March 25, 2019, Nickey Gregory Company, LLC, filed a

Declaration of PACA Proof of Claim [D.E. 79] (''Nickey Gregory Claim"). On March 25, 2019,

Nature's Way Farms, Inc., filed aDeclarationofPACAProof of Claim [D.E. 80] (''Nature's Way

Claim"). On March 25, 2019, Lipman-Texas, LLC, filed a Declaration of PACA Proof of Claim

[D.E. 81] ("Lipman Claim"). On March 25, 2019, IB Honeycutt & Sons, Inc., filed a Declaration

of PACA Proof of Claim [D.E. 82] ("Honeycutt Claim"). On March 25, 2019, R.S. Hanline & Co.,

Inc., filed a Declaration ofPACA Proof of Claim [D.E. 84] ("Hanline Claim"). On March 26, 2019,

Patterson Repack, Inc., filed a Declaration ofPACA Proof of Claim [D.E. 86-1] ("Patterson Repack

Claim"). On March 26, 2019, Ford's Produce Company, filed a Declaration of PACA Proof of
Claim [D.E. 86-2] ("Ford's Produce Claim"). On March 26, 2019, Ford's Produce Company, filed

aDeclarationofPACAProof of Claim [D.E. 86-2] ("Ford's Produce Claim"). OnMarch26, 2019,

L&M Companies, Inc., filed a Declaration ofPACA Proof of Claim [D.E. 89] ("L&M Claim"). On

March 26, 2019, Palumbo Foods, LLC filed a Declaration of PACA Proof of Claim [D.E. 85]

("Palumbo Food Claim") (collectively, all claims are referred to as the "PACA Claims").

         Pursuant to the Consent Injunction and PACA Claims Procedure Order entered February 19,

2019 [D.E. 63] (the "PACA Order''), defendants filed the Omnibus Objection to Attorney's Fees and

Interest, objecting to amounts claimed in the PACA Claims [D.E. 102].

         Pursuant to the PACA Order, "any PACA claimant whose claim is subject to a Timely

Objection may file with the court a detailed response to any Timely Objection received, and serve

same on all Notice Counsel, as well as counsel for the objecting party. A claim will be disallowed

ifa Timely Objection was filed and the claimant fails to file and serve a timely response." [D.E. 63]

~ 33.   The Omnibus Objection to Attorney's Fees and Interest named all PACA Claims filed and was

properly served on all claimants.

         Defendants moved for a determination of the Omnibus Objection to Attorney's Fees [D.E.

126]. The following PACA Claims are ones for which no response to the Omnibus Objection to

Attorney's Fees and Interest was filed: Hanline Claim, Palumbo Foods Claim, Patterson Repack

Claim, Ford's Produce Claim, and L&M Claim.

         On April 30, 2019, JH Honeycutt & Sons, Inc., Lipman-Texas, LLC, Nature's Way Farms,

Inc., Nickey Gregory Company, LLC, and The Thomas Colace Company, Inc. filed a Response to

the Omnibus Objection to Attorneys' Fees [D.E. 111]; C.H. Robinson Worldwide, Inc. and General

Produce, LLC filed a Response to the Omnibus Objection to Attorneys' Fees [D.E. 115]; and D&T

Brokerage, Inc., filed a Response to the Omnibus Objection to Attorneys' Fees [D.E. 118].

                                                 2
       Pursuant to the Consent Injunction andPACA Claims Procedure Order entered February 19,

2019 [D.E. 58] (the "PACA Order"), and on the Defendants' Motion to Rule on the Omnibus

Limited Objection to Claims for Attorney's Fees [D.E. 126] ("Omnibus Objection to Attorney's

Fees"), defendants moved for a determination ofthe Omnibus Objection to Attorney's Fees and for

an order setting for future determination those objections which remain unresolved.

       The court finds cause to disallow PACA protection to any attorneys' fees or interest claimed

in the HanHne Claim, }>alum.ho Foods Claim, Patterson Repack Claim, Ford's Produce Claim, and

L&M Claim, regardless of the validity of any underlying claim. Additionally, and in the interest of

judicial economy, the court finds cause to extend the time within which a motion for determination

on the claim must be filed on the Omnibus Objection to Claim for Attorney's Fees and Responses

with respect to the following PACA Claims: the Honeycutt Claim, the Lipman Claim, Nature's Way

Claim, Nickey Gregory Claim, Thomas Colace Claim, C.H. Robinson Claim, General Produce, LLC,

and D&T Brokerage Claim ("Responding Claimants").

       In sum, defendants' Motion for Determination of Omnibus Objection to Attorneys' Fees

[D.E. 126] is GRANTED. The objection is SUSTAINED as to attorneys' fees and interest claimed

in the R.S. Hanline & Co., Inc., Palumbo Foods, LLC, Patterson Repack, Inc., Ford's Produce

Company, and L&M Companies, Inc. claims. This order does not determine the other amounts

claimed by each claimant

       The court will set the deadline for filing a motion for a determination of the Omnibus

Objection to Claim for Attorneys' Fees and Responses with respect to the Responding Claimants

after resolving the remaining objections to claims entered pursuant to the PACA order.




                                                3
SO ORDERED. This i l day of May 2019.



                                        11&s c~iJE{TE1 m
                                        United States District Judge




                                 4
